     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 1 of 32 Page ID
                                      #:65277


1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Jonathan W. Emord, Esq. (pro hac vice)
3    jemord@emord.com
     Joshua S. Furman, Esq. (pro hac vice)
4    jfurman@emord.com
5    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
6
     Emord & Associates, P.C.
7    2730 S. Val Vista Drive, Bldg 6, Ste 133
     Gilbert, AZ 85295
8
     Phone: (602) 388-8899
9    Fax: (602) 393-4361
     Attorneys for Plaintiff Natural Immunogenics Corp.
10
11
12
                    IN THE UNITED STATES DISTRICT COURT
13
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
16
     NATURAL-IMMUNOGENICS, a                Case No.: 8:15-cv-02034-JVS-JCG
17   Florida corporation,
18
     Plaintiff,                            PLAINTIFF NIC’S OPPOSITION TO
19          v.                             NTG’S REQUEST FOR ORDER TO
20
                                           SHOW CAUSE REGARDING
     NEWPORT TRIAL GROUP, et al.,          SANCTIONS, PERJURY, AND
21                                         SUBORNATION OF PERJURY [DKT.
22   Defendants.                           855]

23                                         Date:          November 18, 2019
24                                         Time:          1:30 PM
                                           Judge:         Hon. James V. Selna
25                                         Room:          10C
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 2 of 32 Page ID
                                      #:65278


1                                            TABLE OF CONTENTS
2
3
     I.     INTRODUCTION ........................................................................................... 1
4
5    II.    FACTS ............................................................................................................. 4
6           A.      Preparation and Submission of Truthful Declarations ...........................4
7           B.      NTG Failed to Meet and Confer in Good Faith, and NIC Did
8                   Not Attempt to Sequester Witnesses ......................................................8
9           C.      NIC Responsibly Withdraws Its Motion for Sanctions ........................10
10          D.      NTG Brings False and Unprofessional Allegations Against
11                  Opposing Counsel Without Any Evidence ..........................................11
12   III.   ARGUMENT ................................................................................................. 12
13
            A.      Facts Germane to Possible Impeachment Are Not Perjury ..................12
14
            B.      The Declarations Were Based on Witnesses’ Recollection
15                  and Were Not Intentionally False .........................................................13
16
                 1. MaryAnn Buc’s Testimony Was Not Intentionally False .................14
17
                 2. Charlotte Carlberg’s Declaration Was Not Intentionally
18                  False ...................................................................................................17
19
                 3. Jim Buc’s Testimony Was Not Intentionally False ...........................19
20
            C.      NTG Presents No Evidence Suggesting that NIC or Its
21                  Counsel Suborned Perjury ....................................................................20
22
            D.      NIC’s Original Motion Had Merit and NTG’s Request for an
23                  OSC Is an Improper Tactical Filing .....................................................22
24
     IV.    CONCLUSION.............................................................................................. 25
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 3 of 32 Page ID
                                      #:65279


1                                            TABLE OF AUTHORITIES
2
3
     Cases

4    Alston v. Macomber, No. 2:14-cv-1500, 2016 WL 5944071 (E.D. Cal.
       Cot. 13, 2016) ....................................................................................................... 12
5
6    Fink v. Gomez, 239 F.3d 989 (9th Cir. 2001) ......................................................... 12

7    Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644 (9th Cir. 1997) ................ 12
8    Rivera v. Small, No. SACV 09-0312, 2012 WL 6764523 (C.D. Cal. Aug.
9      21, 2012), report and recommendation adopted, No. SACV 09-0312,
       2012 WL 6761568 (C.D. Cal. Dec. 28, 2012)...................................................... 21
10
     Rivera v. State of Hawaii, 26 F.3d 132 (9th Cir. 1994 (Table)) .............................. 12
11
12   Strickland v. Salazar, No. CV 09-4103, 2010 WL 5173852 (C.D. Cal.
       Dec. 6, 2010), report and recommendation adopted, 2010 WL 5175030
13     (C.D. Cal. Dec. 9, 2010) ....................................................................................... 13
14
     U.S. v. Martin, 59 F.3d 767 (8th Cir. 1995)............................................................. 13
15
     U.S. v. Zuno-Arce I, 44 F.3d 1420 (9th Cir. 1995) .................................................. 21
16
17   United States v. Dunnigan, 507 U.S. 87 (1993) ...................................................... 12

18   United States v. Flake, 746 F.2d 535 (9th Cir. 1984) abrogation on other
      grounds recognized in U.S. v. Uchimura, 125 F.3d 1282 (9th Cir. 1997) ........... 13
19
20   United States v. Taylor, 749 F.3d 842 (9th Cir. 2014) ............................................ 12

21   Statutes
22   18 U.S.C. § 1622 ...................................................................................................... 21
23
     Other Authorities
24
     C.D. Cal. Civ. & Prof. Guidelines B(8) ............................................................passim
25
26
     Rules

27   Fed. R. Civ. P. 11 ................................................................................................. 3, 11
28   L.R. 7-3 ...................................................................................................................... 3

                     PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                                    iii
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 4 of 32 Page ID
                                      #:65280


1    L.R. 11-9 .................................................................................................................... 3
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                     PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                                   iv
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 5 of 32 Page ID
                                      #:65281


1          Plaintiff Natural Immunogenics Corp. (“NIC”) hereby opposes the NTG
2    Defendants’ request for an Order to Show Cause. See Dkt. 855.
3     I.   INTRODUCTION
4          Defendants falsely accuse NIC’s counsel of criminal activity based not on
5    facts but entirely on speculation. Their filing falsely speculates that counsel
6    conspired to defraud the Court through the submission of perjurious testimony.
7    The most probative evidence, the communication between NIC counsel and the
8    non-party witnesses, not only fails to support the charge but establishes definitively
9    that the charge is false. That evidence, NIC offered to supply NTG counsel during
10   the meet and confer directly before it submitted its present motion, but NTG
11   counsel refused to receive it, thus revealing no sincere effort to discover the truth
12   and a preference to proceed with “unfounded accusations of impropriety” in direct
13   violation of Rule B(8) of this Court’s Civility and Professionalism Guidelines. 1
14   Moreover, immediately upon receipt of NTG’s evidence of a conflict in testimony
15   (evidence NTG withheld from NIC during the meet and confer preceding NIC’s
16   motion for sanctions), NIC promptly withdrew its Motion and the supportive
17   declarations, recognizing that the conflict removed the motion from the legal ambit
18   of the Ninth Circuit’s sanctions precedent. See Dkt. 847.
19         The relevant facts and evidence, including communications with the
20   witnesses attached hereto, prove that NIC not only did nothing improper but
21   maintained high ethical standards throughout its dealings with the three witnesses
22   in question, endeavoring repeatedly to ensure that the declarations they offered
23   were accurate and complete in every particular. When interviewed each witness
24   explained in detail that several statements in Ferrell’s declaration were false.2 That
25
26
           1
              Rule B(8) of the Central District’s Civility and Professionalism Guidelines,
     which prohibit counsel from disparaging the integrity of opposing counsel, or
27   attributing bad motives or improper conduct to counsel through “unfounded
     accusations of impropriety.”
28          2
              NIC had no contact with the witnesses of any kind other than through
     counsel’s firm. See P. Arhangelsky Decl. (“PA Decl.”) ¶6.
                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                1
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 6 of 32 Page ID
                                      #:65282


1    testimony remains entirely unchallenged but for the whereabouts of Trycia
2    Carlberg over the December 2011 Christmas holiday. Each had personal
3    knowledge of the events in question and was close to Trycia Carlberg. The
4    witnesses’ statements aligned perfectly with the record then available to NIC
5    Counsel, were complementary, and were also supported by photographic evidence
6    from Charlotte Carlberg. All three affiants made multiple edits to drafts of their
7    declarations, following repeated requests from NIC Counsel and Counsel’s staff
8    that the witnesses ensure the accuracy and completeness of their statements. The
9    witnesses were given Microsoft Word versions of their declarations so they could
10   perfect them through edits made directly to the documents. Two of the three
11   affiants drafted their own statements. NIC Counsel’s staff consistently advised
12   each witness: “We need to make sure the document is truthful on all respects.” See
13   Decl. of J. Fernandes (“JAF Decl.”) at ¶¶39, 43, 46, 50. Every effort was made on
14   repeat occasions to ensure that the witnesses understood clearly the need for
15   accuracy and completeness and made every edit they deemed necessary to achieve
16   that end. Id.; see also id. at ¶¶3, 7, 9, 13.
17         Based on the undisputed record at the time, NIC filed a fully supported
18   motion for sanctions [Dkt. 844]. NTG failed to meet-and-confer in good faith prior
19   to that filing. Although possessed of allegedly conflicting evidence, NTG withheld
20   it during the meet and confer. NTG did not explain NTG’s responsive position.
21   See PA Decl. at ¶10. NTG’s Opposition [Dkt. 846] was the first instance in which
22   NIC received NTG’s evidence. Immediately thereafter, NIC withdrew its motion
23   in light of disputes of fact inappropriate for resolution on a sanctions motion. See
24   Dkt. 847.
25         NTG’s motion is predicated on false speculation as to NIC Counsel’s
26   intentions. NTG leaps from evidence of a conflict in testimony as to the
27   whereabouts of Trycia Carlberg over the 2011 Christmas holidays to the
28   unfounded conclusion that NIC’s counsel must have known of that falsehood

                 PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                     2
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 7 of 32 Page ID
                                      #:65283


1    despite NTG having withheld even reference to that conflicting evidence prior to
2    NIC’s motion. On that unfounded conclusion, NTG asks this Court to presume
3    NIC Counsel suborned perjury and defrauded the Court. Without a shred of
4    requisite evidence and in willful ignorance of the most probative evidence (the
5    communications with the non-party witnesses that NIC offered to NTG Counsel
6    but that NTG Counsel refused to receive in advance of its motion), NTG proceeds
7    with “unfounded accusations of impropriety” against opposing Counsel in direct
8    violation of Section B(8) of this Court’s Civility and Professionalism Guidelines.
9    NIC here supplies the very same communications had with the witnesses in
10   advance of their declarations that it offered to supply NTG Counsel, so the Court
11   can evaluate the relevant interactions. NIC counsel’s paralegal, Jennifer
12   Fernandes, submits a detailed declaration explaining the circumstances
13   surrounding the non-party witness interactions. See generally JAF Decl.
14         NTG provides no evidence establishing that the non-party witnesses
15   knowingly or intentionally testified falsely or that NIC Counsel knowingly filed
16   false declarations with this Court. That evidence was required of NTG Counsel
17   before it filed a brief accusing all witnesses and counsel of the crimes of perjury,
18   subornation of perjury and defrauding the court. See Fed. R. Civ. P. 11; L.R. 11-9.
19   NTG’s evidence consists entirely of material that until the filing of its motion was
20   exclusively within NTG’s possession and withheld from NIC before NIC filed its
21   motion, an action which suggests wrongful withholding for tactical advantage, an
22   untoward effort to create a “gotcha” moment, precisely what the meet and confer
23   rules and Rule B(8) are designed to prevent. See L.R. 7-3; See PA Decl. ¶¶ 9-10.
24   NTG admits that its purpose for the OSC is to manufacture an unclean hands
25   defense or seek dispositive sanctions that might nullify NTG Defendants’ liability.
26   See Dkt. 856 at 3.3 NTG’s lying in wait approach (through the tactical
27   withholding of evidence) is antithetical to Local Rule 7-3, and should not be
28
           3
               Pinpoint citations to docket pagination.
                 PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                 3
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 8 of 32 Page ID
                                      #:65284


1    countenanced.4
2          NTG morphs what is an effort at impeachment into a claim of perjury, but a
3    conflict in factual recitations that may give rise to impeachment does not satisfy
4    the elements of perjury without proof of an intent to deceive. Every civil action
5    involves disputes of fact. Witness testimony can be undermined or impeached, but
6    no reasonable attorney would think conflicting facts proof of perjury absent proof
7    of deceptive intent. Here, there is not only no such proof, but the communications
8    with the non-party witnesses establish reasonable and repeated efforts to ensure the
9    accuracy and completeness of the non-party witnesses’ testimony.
10   II.   FACTS
11
               A. Preparation and Submission of Truthful Declarations
12         In a declaration publicly docketed on July 3, 2019, Defendant Scott Ferrell
13   testified he sent a demand letter to NIC on December 27, 2011 on behalf of Trycia
14   Carlberg. See Dkt. 812-1. NTG and Ferrell were unable to produce any evidence
15   in discovery supporting the claim that Carlberg was a valid client. See, e.g., Dkt.
16   785 at 13. Ferrell never made that claim in the prior NTG litigation against NIC.
17   No such evidence has ever been produced. Ferrell could not produce a retainer
18   agreement for Carlberg’s NIC matter, even though he had retainers in every other
19   SAC case. Id. He had no written communications (of any kind) documenting
20   Carlberg’s alleged experience with NIC’s product or even her purchase of it. Id.
21   In correspondence between Ferrell and his father in January 2011, Ferrell appeared
22   to lack knowledge of his NIC client, even asking his father to provide him the
23   name of a client. See NTG022177. Ferrell had no internal communications within
24   his firm (including emails with those who worked on the NIC file) that contained
25   information specifically about Carlberg or her use of NIC’s product. See Dkt. 785
26   at 12-13. NTG never mentioned Carlberg’s name in the prior NIC litigation. See
27
           4
            The Civility Guidelines (Rule B(8)) required NTG counsel to “engage in
28   more than a mere pro forma discussion … in an effort to resolve the issue with
     opposing counsel.”
                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               4
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 9 of 32 Page ID
                                      #:65285


1    Dkt. 812-1at 9. Evidence establishes that part of NTG’s unlawful litigation
2    scheme involved Ferrell and his accomplices serving demand letters on
3    corporations without first having viable clients. See Exh. 25 at 32-33 (Hr. Tr.); see
4    also Exh. 26 (Disbarment of R. Ferrell).
5          Remarking upon the profound lack of relevant evidence supportive of
6    NTG’s post hoc claim, first made in this litigation, that Carlberg was his client in
7    the prior litigation, the Special Master “thought the [Ferrell] declaration had huge
8    holes that you could run a truck through.” Dkt. 694 at 116. The District Court
9    similarly concluded that “the NTG Defendants have not sufficiently established
10   that NTG represented Carlberg in the Nilon action.” Dkt. 785 at 12-13. The Court
11   found that Ferrell’s verified discovery responses contradicted his declaration. See
12   Dkt. 708 at 14.
13         On July 3, 2019, NIC’s counsel received a supplemental discovery
14   production from NTG containing information about Trycia Carlberg. See JAF
15   Decl. ¶3, including therein a video called “Enter Stage 4,” documenting Trycia
16   Carlberg’s battle with cancer and her life in December 2011. Id at ¶4. The video
17   documented Trycia’s poor health at the time and her hospitalizations in December
18   2011. That information was inconsistent with her serving as a class representative,
19   or someone “typical” of a consumer class. The producer of the video, Erika
20   Bookhart, was a long-time friend of Trycia Carlberg. See JAF Decl. ¶4.
21         On August 9, 2019, Emord & Associates’ paralegal, Jennifer Fernandes,
22   spoke to Brookhart about Trycia. See Id at ¶6. Brookhart recommended that
23   Fernandes call Trycia’s mother, Charlotte Carlberg, Id at ¶9, which Fernandes did
24   do on August 9, 2019. Id at ¶10. Fernandes read Charlotte the Ferrell declaration,
25   and Charlotte said material portions of it were false. Id at ¶¶13-14. Fernandes
26   provides a detailed account of her interactions with the witnesses in her declaration
27   attached hereto.
28         Charlotte Carlberg referred Fernandes to two other individuals with

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                5
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 10 of 32 Page ID
                                      #:65286


1    knowledge who were willing to discuss facts related to Trycia’s life in 2011 and
2    2012. See Id at ¶19. Those individuals were MaryAnn and Jim Buc. Id.
3    Fernandes interviewed the Bucs on August 10, 2019 by telephone. She read them
4    the Ferrell declaration [Dkt. 812-1], and they too stated that material portions of
5    Ferrell’s declaration were false, corroborating Charlotte Carlberg’s statement. Id
6    at ¶¶26-31.
7          MaryAnn Buc, Jim Buc, and Charlotte Carlberg agreed to provide their
8    testimony in declarations attesting to relevant facts about Trycia Carlberg. Id at
9    ¶¶21, 32, 37. On August 10, 2019, Fernandes prepared a draft declaration for
10   Charlotte Carlberg reducing to writing the statements Charlotte made during a
11   phone interview. Id at ¶39. Carlberg received that draft declaration in Microsoft
12   Word format, and was instructed to make changes directly into the document as
13   necessary to ensure that the document was truthful in all respects. Id. Fernandes
14   explained:
15
           We need to make sure the document is truthful on all respects. So
16         please don’t hesitate to let us know if you see anything that is
17
           inaccurate, misleading or incomplete.

18   Id at ¶39. The witnesses were repeatedly so advised, asked to check and verify the
19   content of their draft declarations. Id at ¶43 (to “let us know if you see anything
20   that is inaccurate, misleading, or incomplete.”).
21         After reviewing her original declaration, Charlotte indicated that several
22   dates needed to be revised concerning when Trycia resided with the Ferrells, and
23   that she needed to check her recollection of those dates. Id at ¶42. Between
24   August 10 and 22, 2019, Ms. Carlberg made seven (7) revisions: to the dates when
25   Trycia lived with her; to where Trycia spent the Christmas holiday in 2011; to
26   what occurred with Trycia when she entered the hospital; and to what occurred
27   after Trycia entered hospice care in her mother’s home. Id at ¶¶63. Charlotte
28   stated that the changes were based on recollections triggered by documents she

                  PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                6
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 11 of 32 Page ID
                                      #:65287


1    reviewed, including a photo (attached as an exhibit to her declaration). Id at ¶42.
2    On August 23, 2019, after reviewing the document for the last time, she provided a
3    signed copy via email and she mailed the original. Id at ¶62.
4          On August 12, 2019, Fernandes prepared draft declarations for the Bucs
5    based on information they provided. Id at ¶45. Fernandes supplied the drafts in
6    Word format so the witnesses could make changes to ensure accuracy. Id at ¶46.
7    She asked the Bucs to make whatever changes would be necessary to ensure that
8    all statements in the document were truthful and accurate. Id.
9          On August 19, 2019, Jim Buc informed Fernandes that he was revising his
10   own and his wife’s declarations for accuracy. Id at ¶48. On August 21, 2019, Jim
11   Buc sent rewritten declarations that he and his wife produced from scratch
12   regarding Trycia Carlberg’s life from December 2011 through May 5, 2012. Id at
13   49. Mrs. Buc dictated her declaration into email form using her phone. Id at ¶49.
14   She said, “[t]his is my words they can shrink it.” Id at ¶49. On August 21 and 22,
15   2019, Fernandes placed the declarations of MaryAnn and Jim Buc on pleading
16   paper, with minor edits to sentence structure, formatting, and placing the content in
17   chronological order. Id at ¶50. Those revisions also included standard language
18   referencing exhibit attachments. Id at ¶54.
19         Fernandes then returned the declarations to the Bucs with instructions to
20   each of the Bucs to “[p]lease review the declaration and make sure that you are in
21   agreement with everything stated.” Id at ¶50 (explaining that “if [Buc] was not in
22   agreement with any portion of the document, [to] please contact [Fernandes] and
23   we can make whatever edits you desire.”); Id. (telling the witness to “[p]lease
24   review the declaration and make sure you are in agreement with everything
25   stated.”). Fernandes further instructed the Bucs to “review the declarations
26   carefully and to let me know their thoughts.” Id at ¶55. On August 23, Jim Buc
27   emailed additional changes. Id at ¶58. Fernandes returned another draft with those
28   revisions incorporated. Id.

               PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               7
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 12 of 32 Page ID
                                      #:65288


1          The Bucs reviewed the final draft and, on August 23, 2019, provided their
2    signed declarations via email and mailed original copies. Id at ¶59. Jim Buc
3    informed Fernandes that he made additional changes for accuracy in the final
4    signed version. Id. He removed statements regarding dates when Trycia spent
5    time in certain locations because, according to Jim, he did not “remember dates the
6    way [his] wife does” and, so, he could not testify about those dates consistent with
7    MaryAnn’s testimony. Id (citing Exh. 17).
8          At all times, the interaction between Fernandes and the witnesses was
9    cordial, voluntary, and deferential to their desired testimony. Id at ¶40. No effort
10   was ever made to change the substantive content of their testimony. Fernandes
11   informed the witnesses that they should seek their own attorneys if they had any
12   questions or concerns. Id at ¶¶21, 37. At one point, the Bucs said they would
13   consider hiring an attorney, but later they elected not to do so. Id at ¶47. No
14   individual affiliated with NIC communicated with the three witnesses other than
15   employees of Emord & Associates, P.C. See PA Decl. at ¶6.
16         NIC thereafter contacted NTG counsel regarding NIC’s intent to seek
17   sanctions for Ferrell’s submission of false testimony in his Dkt. 812-1 declaration.
18   See PA Decl. at ¶7 (citing Exhibit 24). NTG withheld all information it possessed
19   conflicting with that testimony, leading NIC Counsel to believe NTG had no
20   evidence to the contrary. See PA Decl. at ¶¶9-10, 12; see also Decl. of J. Furman
21   (“Furman Decl.”) at ¶¶5-6.
22
              B. NTG Failed to Meet and Confer in Good Faith, and NIC Did Not
23               Attempt to Sequester Witnesses
24         NTG counsel did not meet-and-confer in good faith. On August 26th, NIC
25   served a letter which included a comprehensive delineation of all bases for seeking
26   sanctions against Ferrell. See PA Decl. at ¶7 (citing Exhibit 24). NIC and NTG
27   counsel spoke by phone on September 3rd at 1:30pm. Id at ¶8. During the call,
28   NTG counsel failed to disclose any conflicting evidence NTG then possessed that

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               8
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 13 of 32 Page ID
                                      #:65289


1    it later presented for the first time in support of NTG’s request for an Order to
2    Show Cause. Id at ¶¶9-10. In response to NIC’s detailed letter, NTG counsel
3    verbally stated their disagreement, but declined to discuss the merits. Id at ¶10.
4    NTG counsel then shifted the discussion to whether NIC was attempting to limit
5    contact with the witnesses. Id.
6          All three witnesses expressed fear of retaliation by Scott Ferrell if they
7    testified. See JAF Decl. at ¶64. They each asked NIC counsel that they not be
8    contacted by Mr. Ferrell or his agents outside of formal process, and they asked
9    NIC counsel to inform Ferrell’s counsel of that position. Id at 65. In NIC’s
10   August 26, 2019 letter, NIC conveyed the witnesses’ request to NTG, stating that
11   the “witnesses demand that neither Ferrell nor any person associated with him
12   contact them outside of formal process in this case.” See Exh. 24 at 3; 846-1 at 7.
13   NIC’s letter nonetheless disclosed each witness, along with the subject matter of
14   their testimony. Id.
15         During the phone call on September 3rd at 1:30pm, NTG counsel Darnell
16   asked whether NIC took the position that the witnesses could not be contacted. See
17   PA Decl. at ¶11. NIC counsel expressly stated that NTG’s attorneys were not
18   limited from contacting witnesses. Id. NIC counsel made clear that the witnesses
19   were not represented parties, and that NTG’s counsel was free to contact those
20   individuals. Id. On September 5, 2019, NTG counsel contacted Erika Brookhart
21   by telephone. See JAF Decl. at ¶66. Then, on September 27, 2019, Scott Ferrell’s
22   private investigators contacted Charlotte Carlberg in person. Id at ¶¶69-70; see
23   also Dkt. 857-3 at ¶2. The investigators contacted MaryAnn Buc by phone on that
24   same date. See Dkt. 857-3 at ¶3; see also JAF Decl. ¶69. The non-party
25   witnesses’ prior concerns with potential retaliation were borne out in those
26   investigator contacts, which are more fully revealed in their written
27   correspondence appended to NIC’s witness tampering motion. Ferrell’s
28   investigators made unmistakable threats on his behalf to MaryAnn Buc to induce

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               9
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 14 of 32 Page ID
                                      #:65290


1    her to withdraw her testimony. See Dkt. 857-5.
2
             C. NIC Responsibly Withdraws Its Motion for Sanctions
3          On September 27, 2109, NTG filed an Opposition to NIC’s Motion for
4    Sanctions wherein NTG first disclosed evidence relating to Trycia Carlberg’s
5    relationship with the Ferrells and her location during the 2011 Christmas holiday.
6    Dkt. 846. NTG withheld that evidence during the meet and confer that preceded
7    the filing of NIC’s motion. See PA Decl. at ¶10. NIC had no basis to know of that
8    evidence prior to its filing on September. 27. Id at ¶¶10, 12-13. The evidence
9    created issues of fact inappropriate for resolution on a motion for sanctions. NIC
10   promptly withdrew its motion for sanctions on the following business day. Dkt.
11   847. NIC explained that, had NTG disclosed its evidence as part of the meet and
12   confer, “the motion for sanctions would not have been filed.” See Dkt. 847 at 2.
13         The following volume of material facts in the non-parties’ declarations
14   appended to NIC’s Motion for Sanctions were not placed in dispute:
15
           (1) No proof exists that Trycia Carlberg retained NTG or Scott Ferrell to
16             pursue a claim against NIC in December 2011;
17
           (2) No proof exists that Carlberg ever purchased NIC’s product in reliance
18             on label claims;
19         (3) No proof exists that Carlberg ever used NIC’s product;
20
           (4) Carlberg was never mentioned or named by Scott Ferrell in the
21             underlying litigation against NIC;
22         (5) Defendant Scott Ferrell was aware in December 2011 that Carlberg was
23             ill and lacked fitness to serve as a class representative; and
24         (6) Defendant Scott Ferrell’s internal emails show that he could not
25             identify the name of his client in the NIC case just three weeks after he
               had sent the December 27, 2011 demand letter (NTG022177).
26
27   The following immaterial facts were placed in dispute:
28         (1) Where Trycia Carlberg spent her time on Christmas Eve 2011;

               PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                              10
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 15 of 32 Page ID
                                      #:65291


1          (2) Where Trycia Carlberg lived at various times in December 2011;
2          (3) How Trycia Carlberg viewed the Ferrells and how often she visited
3
               their house or complimented them in writing;

4          (4) The extent of Trycia Carlberg’s involvement in other NTG cases
               outside of the Court’s eight SAC cases.
5
6             D. NTG Brings False and Unprofessional Allegations Against
                 Opposing Counsel Without Any Evidence
7
           Supported by speculation only, NTG has levied false accusations against
8
     opposing counsel in its papers. See Dkt. 846. After this Court removed NIC’s
9
     motion from the calendar on October 7 [Dkt. 852], NTG renewed those same false
10
     allegations in its instant filing. See Dkt. 855. Without any evidentiary support,
11
     NTG accuses opposing counsel of: (1) withholding negative evidence from the
12
     court (Dkt. 855 pg. 28-29); (2) soliciting, drafting, and presenting intentionally
13
     false declarations; (3) attempting to “fix” the case through false declarations; (4)
14
     attempting to conceal the falsity of declarations by blocking access to witnesses;
15
     and (5) forcing witnesses to “sign on” to false declarations (Dkt. 855 at 25). Each
16
     charge is an “unfounded accusation of impropriety” in direct violation of
17
     Professionalism Guideline B(8) and fails Rule 11 standards.
18
           Before NTG filed its motion, NIC offered to produce to NIC the
19
     communications exchanged between NIC’s counsel and the witnesses. See
20
     Furman Decl. at ¶11. NIC made that offer to avoid unnecessary motions practice.
21
     See PA Decl. at ¶15; see also Furman Decl. at ¶11. NTG refused to receive and
22
     review the communications before it filed its motion, consciously electing to
23
     proceed on speculation. Ironically, while NTG argues (erroneously) that NIC
24
     attempted to hijack litigation through an unsupported sanctions request, NTG now
25
     asks this court for that exact kind of relief, including dispositive sanctions and a
26
     new “unclean hands” defense, all based on frivolous allegations.
27
28

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               11
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 16 of 32 Page ID
                                      #:65292


1    III.   ARGUMENT
2
              A. Facts Germane to Possible Impeachment Are Not Perjury
3           “[A] specific finding of bad faith … must precede any sanction under the
4    court’s inherent powers.” See Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001).
5    “[M]ere recklessness . . . does not justify sanctions ...” Id. at 993. The Ninth
6    Circuit has explained, “[t]he bad faith requirement sets a high threshold[.]” See
7    Primus Auto. Fin. Servs., Inc. v. Batarse, 115 F.3d 644, 649 (9th Cir. 1997) (noting
8    “sanctions should be reserved for the rare and exceptional case where the action is
9    clearly frivolous, legally unreasonable or without legal foundation, or brought for
10   an improper purpose.”).
11          NTG alleges without legal foundation that NIC and three non-party
12   witnesses engaged in bad faith conduct, the filing of perjurious declarations. See
13   Dkt. 855 (citing “perjury” 59 times in defendants’ 25-page brief). Perjury is “false
14   testimony concerning a material matter with the willful intent to provide false
15   testimony, rather than as a result of confusion, mistake, or faulty memory.” See
16   United States v. Dunnigan, 507 U.S. 87, 94 (1993). Willfulness “. . . requires that
17   the [testifying witness] consciously act with the purpose of obstructing justice.”
18   United States v. Taylor, 749 F.3d 842, 848 (9th Cir. 2014). “Falsity is not
19   established merely by showing that the witness made an earlier inconsistent
20   statement, or that the witness’s testimony differs from that of another witness …
21   Discrepancies in testimony … could as easily flow from errors in recollection as
22   from lies.” Alston v. Macomber, No. 2:14-cv-1500, 2016 WL 5944071, at *9 (E.D.
23   Cal. Oct. 13, 2016).
24          Courts reject Defendants’ theory that a contradiction or inconsistency in
25   evidence is tantamount to perjury. See, e.g., Rivera v. State of Hawaii, 26 F.3d 132
26   at *1 (9th Cir. 1994 (Table)) (appellant “demonstrated nothing more than various
27   inconsistencies in witness accounts of the events.”). Facts germane to potential
28   impeachment are not perjurious. See U.S. v. Martin, 59 F.3d 767, 770 (8th Cir.
                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               12
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 17 of 32 Page ID
                                      #:65293


1    1995) (“Mere inconsistency between witnesses’ testimony is not necessarily
2    perjury, and not every contradiction is material”). An “inconsistency is not
3    tantamount to perjury absent a showing of knowing falsehood.” United States v.
4    Flake, 746 F.2d 535, 539 (9th Cir. 1984) abrogation on other grounds recognized
5    in U.S. v. Uchimura, 125 F.3d 1282 (9th Cir. 1997); Strickland v. Salazar, No. CV
6    09-4103, 2010 WL 5173852, at *15 (C.D. Cal. Dec. 6, 2010), report and
7    recommendation adopted, 2010 WL 5175030 (C.D. Cal. Dec. 9, 2010) (rejecting
8    perjury because “petitioner has offered no evidence demonstrating that Officer …
9    knowingly testified falsely…”) (emphasis original).
10         Errors of recollection, memory, or judgment are not perjury. As the movant,
11   NTG bears the burden to prove that the witness testimony was intentionally false.
12   NTG provides no proof of intentional falsehood (providing only speculation).
13   Speculation, or mere conclusory assertion, is no substitute for evidence of intent
14   required for perjury.
15
              B. The Declarations Were Based on Witnesses’ Recollection and
16               Were Not Intentionally False
17         NTG argues that the declarations were “false in every material respect.”
18   Dkt. 855 at 21. That is incorrect. NTG’s brief challenges only one primary point
19   present in two declarations: whether Trycia Carlberg spent time in Ferrell’s house
20   on the Christmas holiday in 2011 and at times in 2011. See Dkt. 855. That
21   testimony is immaterial to whether Trycia Carlberg was an NTG client poised to
22   sue NIC in 2011. At best, NTG produced impeachment material related to points
23   in two declarations. See Dkt. 846-4 at 4-13; Dkt. 846-2 at 4-13; Dkt. 846-3 at 28-
24   29. Each declaration provides the perspective of a particular witness. The fact that
25   two close friends have similar recollections of events is not evidence of a
26   conspiracy to commit perjury. In accusing these witnesses of federal crimes, NTG
27   simply assumes the perjurious intent without a shred of evidence to so conclude.
28         Critically, NTG’s impeachment material was sourced from private files,

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                              13
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 18 of 32 Page ID
                                      #:65294


1    devices, and accounts in the exclusive possession of individuals affiliated with
2    NTG, which NTG and its counsel withheld. See Dkt. 846-2; see also Dkt. 846-3;
3    846-4. Finally, in its show cause motion, NTG attached pictures stored on the
4    mobile phone of an NTG employee (see Dkt. 846-4); attached letters and emails
5    sourced from Scott Ferrell’s wife (see Dkt. 846-3); and make no showing that that
6    Charlotte Carlberg or the Bucs were in possession of that evidence. See Dkt. 855.
7    Although NTG argues Charlotte Carlberg was “estranged” from her daughter in
8    2012, that assumption is disputed. NTG has raised conflicts in testimony which
9    provide no proof of intent to deceive needed for perjury, disputes inappropriate for
10   resolution by the court on a motion for sanctions.5
11
           1. MaryAnn Buc’s Testimony Was Not Intentionally False
12
           MaryAnn Buc testified regarding whether Trycia Carlberg was with the
13
     Ferrells on December 24 and 25, 2011. She testified: “Trycia was not at Mr.
14
     Ferrell’s house on those dates, and she was instead with her mother and her
15
     family.” See Dkt. 844-4 at ¶10. NTG presents evidence suggesting that Trycia
16
     also spent time at the Ferrells’ residence on those dates. That evidence does not
17
     establish that MaryAnn Buc knew Trycia was at the Ferrells. As her declaration
18
     makes clear, MaryAnn’s recollection was based on the fact that she had spoken
19
     with Trycia several times over the holiday and, in each instance, Trycia was at
20
     Charlotte Carlberg’s house. For example, MaryAnn declared:
21
               I know through my conversations with Trycia that she was not in
22             the presence of Scott Ferrell or his wife at any point over the
23             Christmas holiday in 2011. I spoke with Trycia daily in December
               2011 and she was at no time with the Ferrells.
24
25   See Dkt. 844-4 at ¶14. The evidence confirms that Trycia was at Charlotte’s house

26   over the Christmas holiday in 2011. See Dkt. 844-3. NTG claims, however, that

27   Trycia also traveled to the Ferrells’ residence at times during that same holiday.

28
           5
               For similar reasons, NIC withdrew its motion for sanctions. See Dkt. 847.
                 PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               14
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 19 of 32 Page ID
                                      #:65295


1    See Dkt. 855 at 14. The fact that MaryAnn was unaware that Trycia spent time at
2    the Ferrells’ home does not prove MaryAnn a liar. That is particularly so because
3    MaryAnn’s knowledge was expressly based on her communicating with Trycia by
4    phone. MaryAnn testified in detail regarding her reasons for recollecting where
5    Trycia spent time in December 2011. See Dkt. 844-4 at ¶¶11-13. She testified that
6    her memory of Trycia’s whereabouts was anchored from and after December 14,
7    2011, which was the date Trycia brought her a Christmas gift. See Dkt. 844-4 ¶12.
8          MaryAnn’s declaration included 33 paragraphs, most focused on her direct
9    knowledge of Trycia’s medications and use of therapies. See generally Dkt. 844-4.
10   NTG’s evidence does not challenge those paragraphs, except to suggest that Trycia
11   had a positive experience at the Ferrells. See Dkt. 855 at 15-19. But the fact that
12   Trycia may have written positively of her experiences to the Ferrells does not
13   prove that Trycia did not communicate disdain for them to MaryAnn. For
14   example, MaryAnn testified that “Trycia revealed to me that Scott Ferrell had
15   asked her to participate in lawsuits for products, and that Trycia felt those lawsuits
16   were immoral and unethical.” See Dkt. 844-4 at ¶21. NTG suggests that testimony
17   is false because Trycia may have participated in a different lawsuit in February
18   2012. See Dkt. 855 at 20. It is entirely possible that Trycia had regrets about her
19   involvement with the Ferrells or that she expressed different sentiment to the Bucs
20   than she did the Ferrells. In the absence of Trycia, we simply cannot know, and in
21   the absence of evidence that MaryAnn’s testimony was intentionally false, there is
22   no basis for perjury. NTG has literally no evidence that MaryAnn testified falsely
23   or that she testified with knowledge that any statement she made was false. At
24   best, NTG has material it might endeavor to use to impeach MaryAnn, not accuse
25   her of perjury.
26         The most material aspects of MaryAnn’s testimony relate to her recollection
27   of Trycia’s medications. See Dkt. 844-4. Those statements are not rebutted by any
28   NTG evidence. In fact, the bulk of MaryAnn’s declaration goes unrebutted,

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               15
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 20 of 32 Page ID
                                      #:65296


1    including these statements:
2
        • MaryAnn was close with Trycia and spent considerable time with her during
3         Trycia’s final year (Dkt. 844-4 ¶¶2-3, 11-13, 16-19);
4
        • The Bucs ran the Don’t Worry Be Happy Foundation to help raise medical
5         money for Trycia (Dkt. 844-4 at ¶4);
6       • Trycia stayed in the Bucs’ home for periods of time in December 2011 (Dkt.
7         844-4 at ¶11);
8       • Trycia’s mother, Charlotte, served as a primary caregiver for Trycia for large
9         stretches of Trycia’s illness (Dkt. 844-4 at ¶17);

10      • The Bucs took Trycia to many of her doctor appointments in 2011 through
          2012 (Dkt. 844-4 at ¶18);
11
12      • MaryAnn attended a party at the Ferrells’ home in March 2012 with Trycia
          present (Dkt. 844-4 at ¶23);
13
14      • Trycia never spoke to MaryAnn about “Sovereign Silver” (Dkt. 844-4 at
          ¶26);
15
16
        • MaryAnn knew Trycia had never taken a silver supplement in 2010, 2011,
          and 2012 (Dtk. 844-4 at ¶26);
17
        • Trycia purchased her medications through the DWBH Foundation (Dkt.
18
          844-4 at ¶26);
19
        • Trycia never expressed concerns to MaryAnn about products she was using
20        (Dkt. 844-4 at ¶27); and
21
        • Trycia never spoke to MaryAnn about her participation in a lawsuit with
22        Ferrell (Dkt. 844-4 at ¶24).
23
           NTG has cited impeachment material related to narrow aspects of
24
     MaryAnn’s declaration, but none of that goes to the intentional deception required
25
     to allege perjury. Moreover, the vast majority of material statements remain
26
     unrebutted. Far from “false in every material respect,” NTG’s evidence addresses
27
     only a small and immaterial fraction of MaryAnn’s statements. Impeachment is
28
     not perjury. Faulty memory is not sanctionable. NTG’s allegations against
               PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                             16
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 21 of 32 Page ID
                                      #:65297


1    MaryAnn are void of requisite grounds and, so, reckless and unprofessional.
2
           2. Charlotte Carlberg’s Declaration Was Not Intentionally False
3
           Charlotte Carlberg is Trycia’s mother. See Dkt. 844-3 at ¶2. She spent
4
     substantial time with her daughter during the final years of Trycia’s life. See Dkt.
5
     844-3 at ¶3. She testified based on her recollection of events in Trycia’s life
6
     during that time. See generally Dkt. 844-3. Charlotte stated, “[m]y daughter was
7
     in my home on Christmas Eve in 2011[.]” See Dkt. 844-3 at ¶5. That statement
8
     was true, and corroborated by photographic evidence she found on her phone. See
9
     Dkt. 844-3 at ¶8 (citing Exh. B). Based on memories of Trycia being present in
10
     her home during the holidays, Charlotte then testified: “Trycia was not at Mr.
11
     Ferrell’s house on [December 24-25, 2011], and Trycia was instead in my presence
12
     on both days.” See Dkt. 844-3 at ¶6. The context of Charlotte’s declaration
13
     reveals her recollection was in part refreshed from photographs showing Trycia in
14
     her home on the December 2011 Christmas holidays. See Dkt. 844-3 at ¶8; see
15
     also JAF Decl. at ¶¶38, 41, 42.
16
           NTG argues Charlotte must have committed perjury because, “[i]t is
17
     inconceivable that [she] just forgot that her daughter moved out for the last six
18
     months of her life[.]” See Dkt. 855 at 23. But Charlotte did not testify that Trycia
19
     lived at no other locations during Trycia’s last six months. Rather, her testimony
20
     was that Trycia spent the holidays with her mother and family, and was by virtue
21
     of that fact not in Ferrell’s presence. Charlotte’s testimony that Trycia was with
22
     her during the holiday was truthful, and NTG does not rebut that point. NTG
23
     shows that Trycia may have traveled from Charlotte’s home to the Ferrells during
24
     that period. See Dkt. 855 at 14. NTG does not prove through declarations or
25
     evidence that Charlotte knew her daughter Trycia was ever at the Ferrell’s
26
     residence during the Christmas 2011 holidays. Charlotte may have been unaware
27
     that Trycia left to be in the company of the Ferrells, or Charlotte’s recollection may
28
     have faltered. NTG does not prove through declarations or evidence that Trycia
                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               17
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 22 of 32 Page ID
                                      #:65298


1    actually lived with the Ferrells at the time. Proof supportive of the element of
2    intentional deceit is wholly absent.
3          Moreover, NTG fails to explain why a non-party witness, Charlotte
4    Carlberg, would offer intentionally false testimony. If NTG suggests that NIC
5    somehow bullied her into a false statement, the actual communications prove the
6    opposite, a conscientious regard for obtaining voluntary and truthful testimony.
7    See generally JAF Decl. Indeed, Charlotte exercised care, making seven (7)
8    revisions to her draft declarations, and was repeatedly instructed to ensure her
9    declaration was accurate and truthful in all respects. See JAF Decl. at ¶63.
10         Moreover, as with MaryAnn Buc’s declaration, the most material aspects of
11   Charlotte’s testimony relate to other aspects of Trycia’s life. See generally Dkt.
12   844-3 compared with Dkt. 844-4. Here again, those statements remain unrebutted
13   by NTG’s evidence:
14
              • That Charlotte was aware of medications and supplements that Trycia
15              consumed in 2011 and 2012 (Dkt. 844-3 ¶9);
16
              • That Trycia confided in Charlotte regarding her medical issues and
17              treatments, and made medical decisions with her mother (Dkt. 844-3
                ¶9);
18
19            • That Charlotte had never seen Trycia use Sovereign Silver, never saw
                that product in her house, and never spoke to Trycia about that
20              product (Dkt. 844-3 ¶10);
21
              • That Trycia never spoke to Charlotte about a lawsuit, that Trycia
22              would be involved in any legal matters in 2011 through 2012, or that
23              she would be represented by Ferrell in litigation (Dkt. 844-3 ¶11);
24            • That Scott and Erin Ferrell had no role with Trycia’s hospice care, and
25
                that Trycia did not go straight from the Ferrells’ home into hospice
                (Dkt. 844-3 ¶12);
26
27   Dkt. 844-3.
28         To the extent NTG raises doubt about the veracity of certain statements, that

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                              18
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 23 of 32 Page ID
                                      #:65299


1    may go to impeachment, but it does not constitute grounds for perjury.
2         3. Jim Buc’s Testimony Was Not Intentionally False
3          Jim Buc had a close relationship with Trycia Carlberg, a fact unrebutted by
4    NTG. See Dkt. 844-5 ¶2. NTG’s so-called evidence of “falsity” does not relate to
5    Jim Buc’s declaration at all. He did not testify as to the whereabouts of Trycia in
6    December 2011 specifically because he professed a lack of specific memory on
7    that issue. See JAF Decl. at ¶59 (“. . .I don’t remember dates the way my wife
8    does so I had to take out the points you added” Exh. 17). Jim’s conscientiousness
9    disproves NTG’s speculative theory that he was willing to testify falsely on
10   command.
11         Jim Buc’s declaration is sixteen (16) paragraphs. NTG’s evidence touches
12   on just two sentences in Paragraphs 14 and 15. He testified about a conversation
13   he had with Trycia in March 2012. He explained that, “[f]rom [his] interactions
14   with Trycia that evening, [he] understood that she viewed Ferrell’s purchase of
15   those products to set up lawsuits with unmistakable disapproval.” See Dkt. 844-5
16   at ¶14. NTG has no evidence showing that did not occur. He also testified that “. .
17   . Trycia did not view Scott Ferrell as a friend or as one in whom she placed trust or
18   confided.” See Dkt. 844-5 at ¶15. In response, NTG provided evidence that
19   Trycia was a plaintiff not in the law suit against NIC but in another NTG lawsuit.
20   See Dkt. 855 at 20; see also Dkt. 846-4 at 18-25. NTG also provided evidence that
21   Trycia may have had a closer relationship with the Ferrells. See Dkt. 855 at 28.
22   But such evidence is below that necessary to establish intentionally false
23   testimony. The remaining sections of Jim Bucs’ testimony—whether Trycia used
24   Sovereign Silver, his role in her care, and his knowledge of her medications—are
25   left unrebutted.
26         Jim’s testimony has not been shown false in any respect. His statements are
27   not proven intentionally false because other evidence suggests Trycia later agreed
28   to participate in Ferrell’s litigation scheme or told the Ferrells she liked them. For

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               19
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 24 of 32 Page ID
                                      #:65300


1    all we know, Trycia may have conveyed disdain for Ferrell’s practices to the Bucs
2    to avoid bearing the Bucs’ disapproval of Ferrell’s practices. Jim testified that
3    Trycia never disclosed that she was a plaintiff in Ferrell’s litigation mill. See Dkt.
4    844-5 at ¶ 11.
5          Finally, evidence showing that Jim Buc considered, but decided against,
6    retaining Ferrell is irrelevant to the issues here in dispute.
7
              C. NTG Presents No Evidence Suggesting that NIC or Its Counsel
8                Suborned Perjury
9          As NTG’s brief observes, courts should not “take lightly … accusations of
10   perjury and a party must be wary of making such serious accusations without
11   evidentiary or legal support.” See NTG Brief at 28. Although so aware, NTG
12   nonetheless does exactly what is forbidden. Without evidence of impropriety (and
13   in willful disregard of communications disproving it), NTG accuses NIC of a
14   “coordinated effort to use a combination of perjured testimony and witness
15   obstruction to commit a fraud on the Court.” See Dkt. 855 at 30. NTG has thus
16   chosen to attribute the very worst possible motives and conduct to NIC’s counsel,
17   doing so in deliberate disregard of the best evidence (the communications between
18   NIC counsel and the non-party witnesses that NTG refused to receive and consider
19   before filing its motion). The communications reveal not only an utter absence of
20   evidence of impropriety, but affirmative evidence to the contrary, of repeated
21   interactions wherein every reasonable effort was made to ensure that the non-party
22   witnesses supplied testimony that was accurate and complete in every particular.
23   The NTG allegations directly violate Part B(8) of the Courts Civility Guidelines
24   which admonish counsel not to “attribute bad motives or improper conduct to other
25   counsel or bring the profession into disrepute by unfounded accusations of
26   impropriety.” See C.D. Cal. Civility & Prof. Guidelines, Rule B(8).
27         Subornation of perjury requires evidence of perjury, which requires evidence
28   of an intent to deceive the Court. See 18 U.S.C. § 1622. As explained supra, NTG

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                20
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 25 of 32 Page ID
                                      #:65301


1    has not shown any intentional falsehood. A party suborns perjury only if that party
2    has knowledge that the testimony is false, and acted with intent that the witnesses
3    deceive the Court. See, e.g., U.S. v. Zuno-Arce I, 44 F.3d 1420, 1423 (9th Cir.
4    1995) (presentation of contradictory testimony “does not conclusively prove that
5    the prosecutor knew that the … testimony was false”); U.S. v. Sherlock, 962 F.2d
6    1349, 1364 (9th Cir. 1989) (prosecutor did not present perjured testimony by
7    presenting contradictory testimony because, “[w]ithout knowledge of whose
8    testimony was false, [the prosecutor] could not have knowingly presented perjured
9    testimony”) (emphasis original); Rivera v. Small, No. SACV 09-0312, 2012 WL
10   6764523, at *11 (C.D. Cal. Aug. 21, 2012), report and recommendation adopted,
11   No. SACV 09-0312, 2012 WL 6761568 (C.D. Cal. Dec. 28, 2012) (same). Here,
12   immediately upon first receipt of NTG’s evidence of a conflict in testimony, NIC
13   took the responsible step of withdrawing its sanctions motion, an affirmative and
14   independent NIC action contrary to the presumed intent to deceive the Court. As
15   NIC Counsel explained several times, had NTG acted in good faith during the pre-
16   motion meet and confer by supplying NIC with the evidence it then had (or, at a
17   minimum, a fair description of it), NIC would not have filed its motion. See PA
18   Decl. at ¶14; see also Exh. 29 at 7-8 (stating that, “[t]o the extent [NTG] had
19   properly met [its] obligations under the local rules, NIC would likely have
20   withheld the motion in the first instance.”). Instead, NTG chose to withhold the
21   evidence and lie in wait, seeking a strategic advantage through an ill-conceived
22   “gotcha” moment.
23         As the attached communications reveal, NIC had no undue influence over
24   the non-party witnesses, who each reviewed successive drafts of their declarations
25   under instructions from counsel’s staff to make sure those statements were
26   “truthful on all respects.” See generally JAF Decl. NIC itself had no
27   communication of any kind with the witnesses. See PA Decl. at ¶6. NIC counsel,
28   through its paralegal, interviewed each witness and prepared draft declarations

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                              21
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 26 of 32 Page ID
                                      #:65302


1    based on the specific information conveyed. See generally JAF Decl. From that
2    point forward, each witness reviewed and edited declaration drafts multiple times.
3    Two of the three wrote their own declarations from scratch “for accuracy.” See
4    JAF Decl. at ¶49. Charlotte Carlberg made a combined seven revisions to her
5    declaration. Id. at ¶63. The witnesses elected not to testify in certain areas where
6    they questioned their memories. Id. at ¶¶49, 59, 63.
7           Each witness provided details supporting their testimony, including
8    corroborating personal narratives. Those narratives were supported, in part, by the
9    complete absence of any information in discovery related to Trycia Carlberg’s
10   alleged participation in litigation, and the record before the court showing Ferrell’s
11   declaration unsupported. See Dkt. 785 at 12-14; Dkt. 708 at 10-15. NTG has
12   skipped over its obligation to prove a sanctionable offense, devoting its brief to ad
13   hominem attacks on opposing counsel and discussion of the unremarkable
14   proposition that perjury and subornation of perjury should be punishable. See Dkt.
15   855 at 29-32. In summary fashion, NTG argues that “all available evidence
16   suggests that NIC suborned perjury.” See Dkt. 855 at 16. Tellingly, NTG then
17   fails to cite a single fact in the record supporting its conclusion. See generally Dkt.
18   855.
19          Even assuming NTG could impeach narrow aspects of the testimony here,
20   NTG has no adequate basis to allege that NIC counsel was aware that the
21   testimony it received was false when received. This Court must deny NTG’s
22   motion because there is no evidence showing that NIC acted with an improper
23   purpose and in bad faith.
24
              D. NIC’s Original Motion Had Merit and NTG’s Request for an OSC
25               Is an Improper Tactical Filing
26          NIC’s motion for sanctions was meritorious under the available record in
27   discovery. NTG could produce (and to this day has) no evidence establishing that
28   Trycia Carlberg was a client in December 2011. NTG had no evidence that

                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               22
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 27 of 32 Page ID
                                      #:65303


1    Carlberg ever used or purchased the NIC product (it still has no such evidence).
2    See Dkt. 785 at 12-13; Dkt. 708 at 10-15. Both the Court and Special Master
3    identified serious concerns with Ferrell’s credibility based, in part, on a pattern of
4    false representations or misrepresentations made by Ferrell and defendants in this
5    case. See Dkt. 785 at 13; see also Dkt. 708 at 10 (“NIC raises quite serious
6    concerns about Ferrell’s credibility”). Internal documents produced to NIC under
7    the crime-fraud orders established that, despite Ferrell’s narrative about Carlberg,
8    he had no knowledge of a purported client in the NIC matter just several weeks
9    after allegedly speaking with Carlberg about the lawsuit in late December. See
10   NTG022177.
11         The testimony from Charlotte Carlberg, Jim Buc, and MaryAnn Buc
12   confirmed that Trycia had never discussed litigation with them. See Dkt. 844-3 at
13   ¶11; see also Dkt. 844-4 at ¶22; Dkt. 844-5 at ¶¶11-12. Trycia had never used a
14   Silver-based product around those witnesses. See Dkt. 844-3 at ¶10; see also Dkt.
15   844-4 at ¶ 26; Dkt. 844-5 at ¶10. Those witnesses had never acquired that product
16   for Trycia despite paying for her medication through Foundation funds. See Dkt.
17   844-3 at ¶ 9; see also Dkt. 844-4 at ¶26; Dkt. 844-5 at ¶¶5-6, 10. Those witnesses
18   attended Trycia’s medical appointments with her, and never heard her doctors
19   recommend Silver-based therapies, as declared by Ferrell in his testimony. See
20   Dkt. 844-3 at ¶10; see also Dkt. 844-4 at ¶ 26; Dkt. 844-5 at ¶10.
21         NTG has produced no retainer agreement for Carlberg in the NIC matter,
22   despite having copies of retainers for literally every other client relevant to this
23   case including, perhaps, a lawsuit involving Carlberg from February 2012. See
24   Dkt. 785 at 12-13 compared to Dkt. 846-4 at 19. Indeed, NTG’s own Opposition
25   contained evidence supportive of NIC’s sanctions motion, including clear
26   inconsistencies with Ferrell’s statements made to this Court. For example, Ferrell
27   testified in Dkt. 812-1:
28
             Unfortunately, Ms. Carlberg’s health continued to worsen in 2012.
                PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                23
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 28 of 32 Page ID
                                      #:65304


1              In light of this, I concluded that while she was still my client and
               would also be a member of the putative class for the Sovereign
2              Silver case against NIC, she might not be healthy enough to serve
3              as a class representative in that matter. Because of this and because
               the action against NIC appeared to require litigation, in the middle
4              part of January 2012, I concluded that it would be prudent to try to
5              identify additional consumers of Sovereign Silver who had
               complaints about the product…
6
7    See Dkt. 812-1 at ¶14.6 Ferrell claimed that Carlberg was too ill for litigation.
8    And yet he used Carlberg as a plaintiff just one month later, having her apparently
9    sign a retainer late in her illness on February 8, 2012. See Dkt. 846-4 at 19. Those
10   inconsistent statements further undermine Ferrell’s declaration. Moreover, the fact
11   that Ferrell possesses a retainer for Carlberg in 2012, but not in 2011, is prima
12   facie evidence that Ferrell was in the practice of having clients sign retainers (even
13   Carlberg). Ferrell claimed that he lacked a retainer agreement for the NIC matter
14   because Carlberg was sick and living with him (812-1 at ¶5), but according to his
15   own evidence, those same factors existed in 2012 when she executed the retainer
16   agreement he does possess.
17         A jury will likely conclude that Scott Ferrell’s narrative about Carlberg is
18   false. The service of demand letters without having viable retained clients is a
19   practice used in the unlawful litigation scheme at issue before this Court.7
20   Nonetheless, NTG’s Opposition to NIC’s Motion for Sanctions raised disputes of
21   fact over portions of the record, which raised credibility issues more appropriate
22   for the factfinder. NIC’s counsel acted reasonably under the circumstances and
23         6
              By mid-January, NTG had received just one email from NIC explaining
24   simply that “[o]nce we have completed our analysis we will contact you with the
     company’s response.” See NTG022170 (lodged in camera, Dkt. 746). There was
25   no indication at the time that lengthy or significant litigation would be necessary.
26
            7
              For example, Scott Ferrell’s brother, Ryan Ferrell (a co-defendant in this
     case), was recently disbarred by the State of Arizona and the Ninth Circuit Court of
27   Appeals after evidence emerged showing that he threatened a lawsuit without
     having a viable client. Dkt. 844-8. The evidence proved that Ryan Ferrell could
28   not possibly have had a client as alleged in his demand letter and draft complaint.
     Dkt. 844-9. Ferrell abandoned his license rather than face prosecution.
                 PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                                24
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 29 of 32 Page ID
                                      #:65305


1    elected to withdraw the motion based on the presence of facts in dispute. NTG
2    now faults NIC for taking action aimed at reducing disputes and burdens on the
3    Court. NTG fails to realize that NIC Counsel’s withdrawal of the motion for
4    sanctions undercuts NTG’s argument that NIC Counsel defrauded the Court.
5    Certainly, were fraud intended (or were there such an intent), NIC would not have
6    acted promptly to withdraw the motion on its first receipt of conflicting testimony.
7          Here Defendants’ motion is a tactical measure to achieve a windfall in
8    litigation. That purpose has been apparent from the outset when NTG refused to
9    meet-and-confer in good faith. Fully aware of its evidence, NTG chose not to
10   inform NIC of its position in the meet-and-confer process, thus inviting NIC to file
11   the Motion for Sanctions. NTG intentionally sandbagged its evidence, choosing
12   instead to spring that information on NIC and the Court in an attempt to generate a
13   new affirmative defense in this case. Moreover, to avoid evidence disproving its
14   contentions against NIC Counsel, NTG Counsel refused NIC’s offer to supply
15   NTG Counsel with NIC Counsel’s communications with the non-party witnesses
16   in advance of the OSC motion filing. See PA Decl. at ¶15. Defendants request an
17   OSC here for the express purpose of generating either (1) an unclean hands defense
18   or (2) a dispositive sanction against NIC. See Dkt. 855. Both tactics are aimed at
19   diverting this Court from the merits of the case.
20   IV.   CONCLUSION
21         For the foregoing reasons, NTG’s motion for an OSC, bereft of requisite
22   facts and in violation of Local Rule B(8), should be summarily denied.
23         ///
24         ///
25         ///
26         ///
27         ///
28

                 PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                               25
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 30 of 32 Page ID
                                      #:65306


1          DATED: October 28, 2019
2                                         Respectfully submitted,
3
4                                         EMORD & ASSOCIATES, P.C.
5
6                                   By:    /s/ Peter A. Arhangelsky
                                          Peter A. Arhangelsky, Esq. (SBN 291325)
7                                         E-mail: parhangelsky@emord.com
8                                         Emord & Associates, P.C.
                                          2730 S. Val Vista Dr., Suite 133
9
                                          Gilbert, AZ 85295
10                                        Phone: (602) 388-8899
                                          Fax: (602) 393-4361
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

               PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                            26
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 31 of 32 Page ID
                                      #:65307


1                             CERTIFICATE OF SERVICE
2
           I hereby certify that on October 28, 2019 the foregoing, PLAINTIFF NIC’S
3
     OPPOSITION TO NTG’S REQUEST FOR ORDER TO SHOW CAUSE
4
     REGARDING SANCTIONS, PERJURY, AND SUBORNATION OF
5
6
     PERJURY [DKT. 855] was electronically filed using the Court’s CM/ECF system

7    and was sent by that system to the following:
8
     Brendan M. Ford, Esq.
9    bford@FordDiulio, PC
     650 Town Center Dr, Ste 760
10
     Costa Mesa, CA 92625
11   Tel: (714) 384-5540
     Attorney for Andrew Nilon, Giovanni Sandoval,
12
     Sam Schoonover,Matthew Dronkers, Taylor Demulder, Sam Pfleg,
13
14
     David J. Darnell, Esq.
     ddarnell@callahan-law.com
15   Edward Susolik, Esq.
16   es@callahan-law.com
     Callahan & Blaine
17   3 Hutton Centre Drive, Ninth Floor
18   Santa Ana, CA 92707
     Tel: (714) 241-4444
19   Attorney for Newport Trial Group and Scott Ferrell
20
     ///
21
22   ///
23   ///
24
     ///
25
26   ///
27
     ///
28
     ///
               PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                             27
     Case 8:15-cv-02034-JVS-JCG Document 859 Filed 10/28/19 Page 32 of 32 Page ID
                                      #:65308


1
     Nicole Whyte
2    nwhyte@bremerwhyte.com
3    Benjamin Price
     bprice@bremerwhyte.com
4    Kyle A. Riddles
5    kriddles@bremerwhyte.com
     Bremer Whyte Brown & O’Meara, LLP
6
     20320 S.W. Birch Street
7    Second Floor
     Newport Beach, CA 92660
8
     Tel: (949) 211-1000
9    Attorneys for Ryan Ferrell. Andre Baslow, David Reid, and Victoria Knowles
10
11                                                      /s/ Peter A. Arhangelsky
12
                                                       Peter A. Arhangelsky, Esq.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

               PLAINTIFF’S OPPOSITION TO NTG REQUEST FOR ORDER TO SHOW CAUSE
                                            28
